DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “and anode compartment” should read “and an anode compartment.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oxidant solution" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  
The Office will assume for further examination purposes that “the oxidant solution” refers to the solution produced in the mixing device for gaseous products of the anodic electrochemical reactor.
Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a condensate collection container connected via the dosage pump with the freshwater feed to the mixing device of the freshwater flow with the gaseous oxidant mixture.  The closest prior art is considered to include Croke (US 2014/0367247) and Lin (US 2016/0108528).  Croke teaches several of the main features of the claimed invention, including the electrochemical reactor for producing oxidant gases at the anode with a mixing device (46) for receiving fresh water and oxidant gases at the anode, which is pressure controlled by regulating valve (23).  Croke shows a gas liquid separator (26) for the catholyte and the gas phase (containing the produced hydrogen gas) exiting the system, and thus fails to teach the presence of the condensate collection container.  Lin is cited as teaching a condensate collection container for cathode product hydrogen gas, wherein the condensate collected from the hydrogen gas contains impurities (such as salt electrolytes added to water for increased conductivity).  However, Lin teaches washing the condensate back into the electrolytic cell, and not into a separate product stream.  Absent hindsight, one of ordinary skill in the art would not have possessed a reason to have added the condensate collection container of Lin to the system of Croke.  Further, even if such motivation were present, there is clearly no teaching to send the condensate from the cathode product hydrogen gas into the mixing device of Croke as Lin suggests returning the condensate directly to the electrochemical reactor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796